UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7150



ROBB M. HARKSEN,

                                               Plaintiff - Appellant,


          versus


T. HALE, ROSP; J. ARMENTROUT, Operations; R.
A. YOUNG, Regional Director; S. SHORTRIDGE,
Operations Officer; D. A. BRAXTON; MAJOR
FLEMING; GENE JOHNSON, Deputy Director; C/O
HICKS; A. HARVEY, Assistant Warden of
Operations; MAJOR YATES; T. MONK, Counselor;
S. K. YOUNG, Warden; CAPTAIN FLEMING; T.
WOODS; COUNSELOR EVANS; C/O MULLINS; C/O
VANOVER; C/O YOUNCE; SERGEANT PHILLIPS; G.
DEEL; M. C. MULLINS; R. ROSE; M. HENSLEY,
Treatment Program Supervisor; L. HUFFMAN,
Regional   Director;    UNKNOWN   DEFENDANT;
COUNSELOR    KEGLEY;    LIEUTENANT    LEWIS,
Counselor; K. MCCOY; MS. LAWSON; MS. LAWSON;
COUNSELOR JESSEE; J. FANIN; H. DUNCAN,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-03-653-7-jct-mfu)


Submitted:   September 9, 2004        Decided:    September 16, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Robb M. Harksen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

             Robb M. Harksen seeks to appeal the magistrate judge’s

order: (1) denying his motion to amend his complaint; (2) splitting

the   case    into   four   separate    law    suits;    and    (3)    staying

consideration of Harksen’s claims under the Religious Land Use and

Institutionalized     Persons    Act.         This   court     may    exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).      The order Harksen seeks to appeal is

neither a final order nor an appealable interlocutory or collateral

order.       Accordingly,   we   dismiss      the    appeal    for    lack   of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                  - 3 -